           Case 5:21-cv-00531 Document 1 Filed 06/03/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

Joe M. Mendez, III,                        §
                                           §
       Plaintiff,                          §
                                           §
v.                                         §   Civil Case No. 5:21-cv-00531
                                           §
Tyson Foods, Inc.,                         §
                                           §
       Defendant.                          §



                     DEFENDANT'S NOTICE OF REMOVAL


      Pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, 28 U.S.C. § 1446, and Federal

Rule of Civil Procedure 81, Defendant, Tyson Foods, Inc. ("Defendant"), hereby

removes to this Court the state court action described in Paragraph 1 below. Pursuant

to 28 U.S.C. § 1446(a), Defendant sets forth the following "short and plain statement

of the grounds for removal."

                          A.     THE REMOVED CASE

      1.     The removed case is a civil action filed with the 25th Judicial District

Court of Guadalupe County, Texas, on or about April 26, 2021, styled Joe M. Mendez,

III v. Tyson Foods, Inc., Cause No. 21-0882-CV-C ("the State Court Action"). The case

arises from an alleged injury incident involving Plaintiff, Joe M. Mendez, III

("Plaintiff" or "Mendez"), while Mendez was employed by Tyson Foods, Inc.

              B.     DOCUMENTS FROM THE REMOVED CASE

      2.     Pursuant to 28 U.S.C. § 1446(a), Defendant attaches the following


DEFENDANT’S NOTICE OF REMOVAL
PAGE 1 OF 5                                                    7665923v1 (58140.00214)
             Case 5:21-cv-00531 Document 1 Filed 06/03/21 Page 2 of 5




documents to this Notice of Removal:

           (1)      A copy of all process, pleadings, and orders served upon Defendant
                    in the State Court Action.

These documents are attached to this Notice of Removal as Exhibit 1.

      3.         Additionally, Defendant is simultaneously filing a separately signed

Disclosure Statement that complies with FED. R. CIV. P. 7.1(a).

                              C.     REMOVAL IS TIMELY

      4.         Mendez filed the present civil lawsuit against Defendant in the 25th

Judicial District Court of Guadalupe County, Texas, on April 26, 2021. Defendant

was served with Plaintiff's Original Petition ("the Original Petition") in the State

Court Action on or about May 6, 2021. In his Original Petition, Plaintiff asserts causes

of action for negligence against Defendant.

                                D.    VENUE IS PROPER

      5.         The United States District Court for the Western District of Texas is the

proper venue for removal of the State Court Action pursuant to 28 U.S.C. § 1441(a)

because the 25th Judicial District Court of Guadalupe County, Texas, is located within

the jurisdiction of the United States District Court for the Western District of Texas.

                     E.     DIVERSITY OF CITIZENSHIP EXISTS

      6.         This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

      7.         Mendez is a citizen of Texas.

      8.         Tyson Foods, Inc. is a foreign corporation formed under the laws of the


DEFENDANT’S NOTICE OF REMOVAL
PAGE 2 OF 5                                                         7665923v1 (58140.00214)
                 Case 5:21-cv-00531 Document 1 Filed 06/03/21 Page 3 of 5




State of Delaware. Tyson Foods, Inc.'s primary place of business is in the State of

Arkansas. Pursuant to 28 U.S.C. § 1332(c)(1), Tyson Foods, Inc. is a not a citizen of

the State of Texas.

          9.      Because Mendez is a citizen of the State of Texas and Defendant is not

a citizen of the State of Texas, complete diversity of citizenship exists pursuant to 28

U.S.C. § 1332.

    F.      THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

          10.     In the Original Petition, Mendez alleges that he is seeking "monetary

relief of over $250,000 but less than $1,000,000." 1 As such, Mendez seeks to recover

damages in excess of $75,000.

          11.     Based on the aforementioned facts, the current State Court Action may

be removed to this Court by Defendant in accordance with the provisions of 28 U.S.C.

§ 1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Western District of Texas; (ii) this action is

between citizens of different states; and (iii) the amount in controversy exceeds

$75,000, exclusive of interest and costs.

                            G.       FILING OF REMOVAL PAPERS

          12.     Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice

of the filing of this Notice of Removal to all counsel of record and is filing a copy of

this Notice with the Clerk of the 25th Judicial District Court of Guadalupe County,

Texas, in which this action was originally commenced.



1   See, "Plaintiff's Original Petition" at ¶ VII, a true and correct copy of which is produced herein.

DEFENDANT’S NOTICE OF REMOVAL
PAGE 3 OF 5                                                                      7665923v1 (58140.00214)
            Case 5:21-cv-00531 Document 1 Filed 06/03/21 Page 4 of 5




                               H.    CONCLUSION

      13.    Defendant, Tyson Foods, Inc., hereby removes the above-captioned

action from the 25th Judicial District of Guadalupe County Texas, and requests that

further proceedings be conducted in the United States District Court for the Western

District of Texas, San Antonio Division, as provided by law.

                                       Respectfully submitted,


                                       MAYER LLP
                                       750 N. St. Paul Street, Suite 700
                                       Dallas, Texas 75201
                                       Telephone: 214.379.6900
                                       Facsimile: 214.379.6939

                                       By:    /s/ Zach T. Mayer
                                             Zach T. Mayer
                                             State Bar No. 24013118
                                             Email: zmayer@mayerllp.com
                                             J. Edward Johnson
                                             State Bar No. 24070001
                                             Email: ejohnson@mayerllp.com
                                             G. Adrian Galvan
                                             State Bar No. 24108601
                                             Email: agalvan@mayerllp.com

                                       ATTORNEYS FOR DEFENDANT
                                       TYSON FOODS, INC.




DEFENDANT’S NOTICE OF REMOVAL
PAGE 4 OF 5                                                      7665923v1 (58140.00214)
            Case 5:21-cv-00531 Document 1 Filed 06/03/21 Page 5 of 5




                           CERTIFICATE OF SERVICE

       This is to certify that on the 3rd day of June 2021, a true and correct copy of the
foregoing has been forwarded to all counsel of record, as follows:

        Via ECF:
        atoscano@genetoscano.com
        Andrew E. Toscano
        GENE TOSCANO, INC.
        846 Culebra Road
        San Antonio, Texas 78201



                                                     /s/ Zach T. Mayer
                                                          Zach T. Mayer




DEFENDANT’S NOTICE OF REMOVAL
PAGE 5 OF 5                                                        7665923v1 (58140.00214)
